Citation Nr: 9916073	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-02943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder and 
arm disorder.

3.  Entitlement to service connection for a skin disorder, 
including blistering of the right arm, claimed as the 
residual of herbicide (Agent Orange) exposure.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel



REMAND

The veteran served on active duty from October 1968 to May 
1971.

Currently of record is a Department of Veterans Affairs (VA) 
Form 9, Appeal to Board of Veterans' Appeals (Board), dated 
in January 1998.  On the VA Form 9, the veteran checked boxes 
indicating that he wished to have hearing before a member of 
the Board at the Regional Office (RO) in Los Angeles, 
California.  The veteran was scheduled for that hearing on 
February 9, 1999, but failed to report, apparently as a 
result of the letter scheduling him being sent to an "old" 
address in La Puente, California.  

In a facsimile transmittal dated in June 1999, the veteran 
(who currently resides in Fort Collins, Colorado) stated that 
he was "never informed or notified" of his February 9th 
hearing, and requested that he once again be scheduled for a 
hearing before a member of the Board at the RO in Los 
Angeles, California.  In deference to this request, and in 
accordance with the statutory duty to assist the veteran in 
the development of all facts pertinent to his claim, the case 
is REMANDED for the following action:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Los Angeles, California RO before a 
member of the Board.  Alternatively, 
should it prove more appropriate, the Los 
Angeles RO should take any action 
necessary to schedule the veteran for a 
hearing before a member of the Board at 
the RO in Denver, Colorado.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the claims folder.


Thereafter, the case should be returned to the Board for 
appellate consideration.  

By this Remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










